Citation Nr: 1824166	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

3.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and her husband testified before the undersigned at a February 2018 hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence favors a finding that the Veteran's multiple sclerosis first manifested during active service.

2.  The evidence is against a finding that the Veteran's current depression is caused by or related to any in-service event or injury.

3.  The evidence favors a finding that the Veteran's depression is attributable to her service-connected multiple sclerosis. 

4.  The evidence is in equipoise as to whether or not the Veteran's obstructive sleep apnea manifested during active service.




CONCLUSIONS OF LAW

1.  The Veteran's multiple sclerosis was incurred in active duty service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The Veteran's acquired psychiatric disorder was not incurred in active duty service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The Veteran's acquired psychiatric disorder is caused by her service-connected multiple sclerosis. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, her obstructive sleep apnea was incurred in active duty service.  38 U.S.C. § 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2016).  

I.  Multiple Sclerosis

In the present case, the Board finds that the Veteran has multiple sclerosis, diagnosed in 2001.  The Veteran's entrance examination noted no relevant conditions.  During service the Veteran sought treatment on multiple occasions for fatigue, dizziness, weakness,  severe migraine headaches, and for back pain.  She does not remember having an exit examination, and none is of record.  

VA provided an April 2014 examination for the Veterans back condition.  Comments by this examiner indicated that multiple sclerosis might contribute to back pain and limited range of motion.

VA provided an April 2014 examination for the Veteran's migraine headaches.  That examiner noted that "it is known that multiple sclerosis can cause and contribute to headache pain."

The Veteran's post-service treatment records show diagnosis and treatment of multiple sclerosis.  A letter from a treating doctor dated December 2010 noted that this doctor had reviewed the Veteran's service treatment records (STRs) and that they showed several symptoms of multiple sclerosis.  The doctor noted that because of its varied and generalized symptoms, multiple sclerosis can take years to diagnose.  In that doctor's opinion, the Veteran was evaluated and treated for signs of multiple sclerosis while on active duty and it is at least as likely as not that she "attained her condition of multiple sclerosis" while on active duty. 

At the February 2018 Board hearing, the Veteran's husband testified that her symptoms continued after service until a doctor was finally able to give them a diagnosis.  

VA did not provide an examination for the Veteran's multiple sclerosis. 

The Board finds that the private doctor's opinion from December 2010, while lacking in detail, is supported by comments in related VA examinations, complaints documented in STRs, as well as the lay observations of the Veteran and her husband.  There is no other opinion of record.  The Board therefore finds that the balance of the evidence supports a finding that the Veteran's current multiple sclerosis was incurred in service.   

II.  Acquired Psychiatric Disorder

The Veterans STRs show complaints of depression and anxiety in late 1982.  The Veteran met with a chaplain who diagnosed acute adjustment reaction to adult life, manifested by depression, anxiety, hyperventilation, muscle convulsion, and headache.  The chaplain noted work conflicts and guilt over leaving her daughter with a relative while the Veteran joined the Army as the causes of this reaction.  

An April 2014 VA examiner reviewed the Veteran's claims file and medical records and met with the Veteran.  This examiner diagnosed persistent depressive disorder with symptoms of depressed mood and guilt feelings.  The Veteran told the examiner about her in-service depression and the reasons behind it, as well as her current symptoms.  The examiner opined that the Veteran's depression was less likely than not related to her active service.  The examiner explained that the symptoms described in service were caused by the Veteran's guilt over leaving her child with a relative, and that her diagnosis of "adjustment reaction" is a separate diagnosis from depression and would by definition be expected to resolve within six months.  Her current symptoms, according to this examiner, were caused by her multiple sclerosis and its related symptoms. 

The Veteran's post service treatment records do show treatment for depression and anxiety.  They generally treat these symptoms as a side effect of her multiple sclerosis and do not relate it to service.  One exception is a letter from a treating doctor dated December 2010.  This letter noted that the doctor had reviewed the Veteran's service treatment records (STRs) and that they showed evaluation and treatment for depression in service.  In this doctor's opinion, it is at least as likely as not that the Veteran "attained her condition of depression" while on active duty. 

At the February 2018 Board hearing, the Veteran's husband testified that her depression continued after service, but he did not offer an opinion as to the cause.

The Board finds that the April 2014 VA examiner's opinion is the most probative evidence of record.  The December 2010 private opinion did not provide reasons and bases in support of its conclusion beyond pointing to complaints in service.  It did not address the actual diagnosis of "adjustment disorder" made by the treating chaplain in service, or the fact that other treating doctors seemed to treat the Veteran's depression as related to her multiple sclerosis.  The VA examiner, on the other hand, provided reasons and bases that were supported by the other evidence of record.  The Board therefore finds that the balance of the evidence is against concluding that the Veteran's current depression is related to her active service.  At the same time, and based on the same opinion, the Board finds that the balance of the evidence supports a conclusion that the Veteran's current depression is caused by her service-connected multiple sclerosis and service connection must be granted on a secondary basis. 

III.  Obstructive Sleep Apnea

In the present case, the Board finds that the Veteran has a diagnosis of obstructive sleep apnea, first diagnosed in 2000.

The Veteran's entrance examination noted no relevant conditions.  The Veteran's STRs are silent for sleep apnea, but do contain one complaint of difficulty sleeping in September 1982.  As noted above, the Veteran does not remember having a separation examination and none is of record. 

The Veteran's post-service medical records do not show treatment for sleep apnea before 2000.  They show consistent treatment with a CPAP after that.  A letter from a treating doctor dated December 2010 noted that the doctor had reviewed the Veteran's service treatment records (STRs) and that they showed complaint of a sleep disorder in September 1982.  This appeared to refer to one line in a longer list of complaints mentioning that the Veteran had "difficulty sleeping."  The doctor opined that it was at least as likely as not that the Veteran "attained her condition of sleep disorder" while on active duty.  No other evidence or reasoning was presented.    

At the February 2018 Board hearing, the Veteran testified that she had a few sleep studies in the years before 2000 but had gone to multiple doctors, many of whom were now out of practice or could not be located.  She stated that her obstructive sleep apnea symptoms began in service and worsened over the years.  Her husband testified that they were married while the Veteran was in service and he remembered having to nudge her in the middle of the night because she would stop breathing.  

VA did not provide an examination for the Veteran's obstructive sleep apnea. 

The Board would not be persuaded by the December 2010 private medical opinion alone.  While it does point out an instance of complaint related to sleep, there is no reasoning to explain how that could be enough to diagnose sleep apnea or any other condition without more.   However, the Board takes into consideration the credible testimony of the Veteran and her husband.  The husband's testimony that he remembers the Veteran's breathing stopping while she slept, to the point where he had to wake her to remind her to breathe, is specific to sleep apnea, as opposed to simple insomnia.  There is no other opinion of record.  The Board finds that while the December 2010 private medical opinion lacks the desired specificity, the lay testimony is enough, in the absence of any negative opinion, to put the evidence at least in equipoise as to whether or not the Veteran's obstructive sleep apnea began in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that her obstructive sleep apnea began in service and service connection must therefore be granted. 











	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for multiple sclerosis is granted.  

Service connection is granted for depression, secondary to service-connected multiple sclerosis. 

Service connection for obstructive sleep apnea is granted. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


